Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trent Kirk on 12/01/2021.

Amend claim 21 as follows;
       Amend claim 21 to include 
“A method for displaying and securing articles of merchandise, the method comprising:
	remotely communicating with a plurality of security devices via a remote device, each of the security devices comprising a sensor configured to be attached to an article of merchandise and further comprising a base for removably supporting the sensor and the article of merchandise thereon, wherein each of the security devices further comprises a tether connected to the sensor at one end of the tether and configured to be received within the base for securing the sensor relative to the base, each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display; and
	locking at least one of the sensors on a respective base in response to a remote signal received from the remote device such that sensor and the article of merchandise attached thereto cannot be removed from the base in the rested position, wherein locking comprises selectively locking one or more of the sensors on a respective base in response to receiving a signal from the remote device.”


                                                   --Cancel Claim 24—

                                    “A merchandise security system comprising:
	a plurality of security devices, each of the security devices comprising a sensor configured to be attached to an article of merchandise and further comprising a base for removably supporting the sensor and the article of merchandise thereon, wherein each of the security devices further comprises a tether connected to the sensor at one end of the tether and configured to be received within the base for securing the sensor relative to the base, each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display; and
	alarming circuitry configured to detect removal of each sensor from a respective article of merchandise attached thereto,
	wherein each of the plurality of security devices is configured to remotely communicate with a remote device,
	wherein each of the plurality of security devices comprises a locking mechanism, and
	wherein each locking mechanism is configured to be actuated in response to a signal from the remote device to lock the sensor on the base such that the sensor and the article of merchandise attached thereto cannot be removed from the base in the rested position, and
	wherein one or more of the plurality of security devices is configured to receive a signal from the remote device to selectively actuate the locking mechanism associated with the security device to lock the sensor on the base.”

Amend Claim 50 to include
                          “A merchandise security system comprising:
	a plurality of security devices, each of the security devices comprising a sensor configured to be attached to an article of merchandise and further comprising a base for removably supporting the sensor and the article of merchandise thereon, each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display; and

	wherein each of the plurality of security devices is configured to remotely communicate with a remote device,
	wherein each of the plurality of security devices comprises a locking mechanism, 
	wherein each locking mechanism is configured to be actuated in response to a signal from the remote device to lock the sensor on the base such that the sensor and the article of merchandise attached thereto cannot be removed from the base in the rested position, and
	wherein the alarming circuitry is configured to be armed or disarmed in response to communication with a key, the key being independent of the remote device, and
	wherein one or more of the plurality of security devices is configured to receive a signal from the remote device to selectively actuate the locking mechanism associated with the security device to lock the sensor on the base.”

Add Claim 52 to read as follows
                      “The merchandise security system of Claim 27, wherein each of the plurality of security devices is configured to receive a signal from the remote device to selectively actuate each of the locking mechanisms.”

Allowable Subject Matter
With the independent claim language now reading as “A method for displaying and securing articles of merchandise, the method comprising:
	remotely communicating with a plurality of security devices via a remote device, each of the security devices comprising a sensor configured to be attached to an article of merchandise and further comprising a base for removably supporting the sensor and the article of merchandise thereon, wherein each of the security devices further comprises a tether connected to the sensor at one end of the tether and configured to be received within the base for securing the sensor relative to the base, each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display; and
	locking at least one of the sensors on a respective base in response to a remote signal received from the remote device such that sensor and the article of merchandise attached thereto cannot be removed from the base in the rested position, wherein locking comprises selectively locking one or more of the sensors on a respective base in response to receiving a signal from the remote device.”
	There was no prior art during the filing date of the said invention, that taught the scope of the said invention in its entirety.  Hence for a lot of the parallels in rationale and inventive entity and purpose as previously patented Sankey (US 10803718 B2), the examiner acknowledges the applicants invention as novel/patentable


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685